Citation Nr: 1814251	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lymphoma of the left testicle, to include as on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Army from November 1969 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In February 2013, the Veteran testified at a video conference Board hearing at the Nashville RO.  A transcript of that hearing is of record.  The Board remanded the case in July 2014, February 2016, and August 2017 for additional development. 

As noted in the Board's prior remands, the issues of entitlement to: (1) special monthly compensation for loss of use of a creative organ; (2) service connection for residual scars; (3) service connection for sterility; and (4) service connection for impotency were raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  November 2014 and April 2016 VA memoranda acknowledge the Board's prior referrals, but there is no indication that further action has been taken with respect to these issues.  Therefore, the Board does not have jurisdiction over these matters, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


FINDING OF FACT

The Veteran's left testicle lymphoma was not present in service or manifest to a compensable degree within one year of service discharge and is not otherwise related to service or service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for lymphoma of the left testicle are not met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated October 7, 2009.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  The Veteran has challenged the adequacy of that examination on the grounds that the August 2014 and May 2016 examinations were provided by a nurse practitioner who did not address the issue of aggravation and who was not an oncologist and therefore was not sufficiently qualified to provide an opinion.  

Pursuant to the Board's most recent remand instructions, a VA addendum medical opinion was later obtained in August 2017.  A certified physician assistant, performed the requested review, addressed the issues raised in the remand directives, and offered an opinion with fully stated rationale consistent with the competent evidence of record.  To the extent that the Veteran is asserting that the certified physician assistant was not competent to provide a medical opinion as she was not a physician or oncologist, there is no legal requirement that an examiner in fact be a physician.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In the absence of specific allegations to the contrary, VA is entitled to presume the competence of a medical professional who conducts a VA examination.  Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007) (rejecting the argument that VA should not be allowed to rely on a medical opinion that does not explicitly address the qualifications of the examiner).  A nurse's opinion has been accepted by the Court as competent medical evidence.  See YT v. Brown, 9 Vet. App. 195, 201 (1996); see also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).  Similarly, a certified physician assistant is defined as "one who has been trained in an accredited program and certified by an appropriate board to perform certain of a physician's duties, including history taking, physical examination, diagnostic tests, treatment, certain minor surgical procedures, etc., all under the responsible supervision of a licensed physician."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1464 (31st ed. 2007).

Thus, the August 2017 VA examiner, as a physician assistant, is presumptively qualified through education, training, or experience to offer medical diagnoses, statements, and opinions.  Furthermore, other than generally citing the status of the examiner, the Veteran has not cited any evidence calling the competence of the examiner into question.  His complaint does not provide a basis upon which to remand this claim for additional examination.  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  

Law and Analysis

The Veteran is seeking service connection for left testicle lymphoma which he contends had its onset during his brief period of military service.  In the alternative, he claims the testicular lymphoma was caused, or made worse, by his service-connected bilateral testicular hydrocele disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors (cancer) are listed in section 3.309(a). 

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc). In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's service personnel records show he served on active duty from November 1969 to February 1970.  However service treatment records indicate that he was provided an induction examination several months earlier in March 1969 and a GU urology consultation shows he was evaluated for a mass in the right scrotal area.  The Veteran denied any significant urological history or recent swelling and stated that his right testicle had always been that size.  Examination revealed a cystic mass with no firm area, but that definitely transilluminated.  The urinalysis was normal and prostatic fluid was clear of white cells.  The character of the right scrotal area and the Veteran's history indicated a benign hydrocele. 

Additional physical inspections were accomplished in July 1969 and November 1969 and the Veteran was found qualified for induction.  His  first day of active duty was November 5, 1969, but by mid-November he had become symptomatic with pain and swelling in both testicles.  Examination revealed bilateral scrotal masses that transilluminated.  The clinical impression was symptomatic bilateral hydroceles.  The Veteran was placed on temporary physical profile for two weeks.  He was evaluated by the surgical clinic in early December and found not medically qualified for duty or induction.  The Veteran was released from service as not qualified for induction on the basis of bilateral hydrocele.  During this time, there are no complaints or findings suggestive of testicular lymphoma.  The Board notes that service connection has since been established for bilateral testicular hydroceles.  See Rating Decision dated in March 2016.

There is also no evidence to establish that left testicle lymphoma had become manifest to a compensable degree within a year of service discharge.  The earliest pertinent medical evidence is found in 2000 when the Veteran was seen for left testicle mass that on pathology turned out to be a malignant lymphoma.  The Veteran underwent a left inguinal orchiectomy.  The clinical impression was large cell, intermediate grade non-Hodgkin's lymphoma of the left testicle.  See clinical records from Tennessee Oncology dated from January 2000 to April 2002.  These treatment records do not suggest that any symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service or to any event of service at that time.  

Also of record is a statement from a private physician who, at the Veteran's request, performed an independent review of his medical records and rendered an opinion.  The physician acknowledged that he had never evaluated the Veteran as a patient, but knew him personally for over 50 years.  Following review of the service records, the examiner concluded with a reasonable degree of medical probability that the Veteran's medical condition was aggravated by the strenuous physical training during military service.  He explained that most hydroceles are congenital in origin, but may be caused by local injury and may be aggravated by strenuous physical activity that increase swelling and pain and may lead to the formation of a hernia.  He noted that some hydroceles may be caused by tumors, noting that surgery was required in December 1979 for correction of large bilateral hydroceles, and that the pathology of the removed testicle in 2000 proved to be cancerous large cell lymphoma.  See medical opinion from L. Gibson, M.D., dated December 28, 2010.

The Veteran underwent VA examination in August 2014.  After reviewing the Veteran's history and conducting an examination, the examiner the Veteran's claimed left testicular condition- lymphoma, was less likely than not incurred in or caused by the aggravation of his pre-service bilateral testicular hydrocele.  She noted that according to current medical evidence, large cell intermediate grade testicular lymphoma has an aggressive clinical course in that it grows and spreads faster, and is most often diagnosed in men over 50 years of age.  She also found that the development of testicular lymphoma has no relation to the Veteran's bilateral testicular hydrocele, which was diagnosed decades earlier, since these two clinical conditions are separate.  

In May 2016, the Veteran underwent an additional VA examination.  The examiner reiterated her previous opinion that the Veteran's lymphoma of the left testicle was "less likely than not" related to service, stating that there was no etiology or suggestions of cancer of the left testicle during service.  She again noted that large cell lymphoma of the testicle is an aggressive cancer which develops most commonly in men over age 50.  Because the Veteran was diagnosed with testicular cancer in 2000, 30 years after service, there is a significant lapse of time between discharge from service and the diagnosis of testicular cancer, there was no basis to support a causal connection.  

Further, the VA examiner opined that it was "less likely than not" that the Veteran's lymphoma of the left testicle diagnosed in 2000 was caused by the Veteran's service-connected bilateral testicular hydroceles.  She explained that hydrocele formations are caused from inflammation or injury which causes fluid collection and swelling and that there is no medical evidence to support a causal relationship between hydrocele formation and testicular cancer.  She also noted that there was a significant lapse of time between the Veteran's hydroceles and the development of testicular cancer to support a causal connection.  

In an addendum to that opinion the examiner conclusion that there was no medical evidence that the Veteran's lymphoma of the left testicle is etiologically related to service remained unchanged.  The Veteran left service in 1970 and was not diagnosed with the lymphoma until 2000 and that this time differential would not be consistent with the onset of the lymphoma in service.  There is also no medical evidence that the Veteran's lymphoma of the left testicle is caused by his service-connected bilateral testicular hydroceles as these are separate and distinct conditions.  Likewise because these are separate and distinct conditions, there is no medical evidence that the lymphoma of the left testicle is aggravated by the Veteran's service-connected bilateral testicular hydroceles.  The examiner noted that the private physician's December 2010 statement is mere speculation and not based upon any scientific or medical fact and that there is no supporting literature substantiating the statement.

Based on the foregoing, there is no probative and competent medical evidence of record to indicate that the Veteran's service-connected bilateral testicular hydroceles play any role in the development or worsening of his left testicular lymphoma.  While none of the VA opinions of record provide a positive opinion with regard to the Veteran's claim, the Board considers the 2017 addendum opinion the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by adequate rationale.  When providing rationale for the medical opinion, the VA examiner considered the Veteran's the course of the Veteran's left testicular lymphoma, including risk factors such as age, the results of the clinical evaluation, and the Veteran's belief that the lymphoma developed as a result of the hydroceles.  

That notwithstanding, careful consideration has also been given to the opinion of the private physician which, while supportive of the claim, is limited in terms of its ultimate probative value.  The Board notes that medical opinion, expressed in speculative language such as "may have caused" or "may be aggravated" does not provide the degree of certainty required for medical nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a Veteran's claim that does little more than suggest that there is a chance that the lymphoma might have been caused by hydroceles is insufficient to establish service connection).  In other words, the private opinion indicates only the possibility of a relationship between the Veteran's diagnosed left testicular lymphoma and hydroceles, rather than the likelihood, or probability, of such a relationship.  He does not factually establish or explain the sequence of medical causation using the facts applicable in the Veteran's case.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

After weighing all the evidence, the Board finds greater probative value in the VA opinions, and, in light of the other evidence of record, they are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  While the private physician's medical conclusions cannot be ignored or disregarded, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Based on the aforementioned discussion, the private medical opinion, while not discounted entirely, is entitled to less probative weight in view of the remaining evidentiary record.

Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra.

The Board finds that the preponderance of the evidence is against concluding that the Veteran's development of left testicular lymphoma is related to his military service.  Although the Veteran clearly was treated for testicular hydroceles during service, testicular lymphoma is a separate and distinct disability and service treatment records fail to show complaints, signs or symptoms suggestive of it.  

In addition, as diagnosis of lymphoma was not demonstrated until 2000, well after one year following his separation from his period active duty, the Veteran does not satisfy the criteria for service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Although the private physician referenced post-service treatment for bilateral hydroceles in 1979, the Board finds it significant that there is no mention of additional findings indicative of lymphoma at that time.  The prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Furthermore, there is no competent evidence linking lymphoma to the Veteran's military service many years earlier.  The Board has again considered the private opinion, but as noted above, the opinion is both equivocal and speculative and, at best, does little more than propose that it is possible the Veteran's left testicle lymphoma is due to military service.  Moreover, the examiner did not discuss, or even acknowledge, other factors present in this case for the development of lymphoma, or explain how they might have affected this disease.

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorder and service and/or service connected disability, the Board notes determining the etiology of lymphoma of the left testicle (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the genitourinary system, the potential causes of and risk factors for testicle lymphoma, and the impact testicular hydroceles have on the development of malignancies in that area of the body, and so is beyond the scope of knowledge of a lay person. 

In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his left testicle lymphoma years after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address such etiology. 

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for lymphoma of the left testicle, to include as on a secondary basis is denied. 


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


